IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      :   No. 474 EAL 2021
                                   :
                Respondent         :
                                   :   Petition for Allowance of Appeal
                                   :   from the Unpublished
          v.                       :   Memorandum and Order of the
                                   :   Superior Court at No. 735 EDA 2020
                                   :   entered on October 1, 2021,
REYES A. SALAZAR,                  :   affirming the Judgment of Sentence
                                   :   of the Philadelphia County Court of
                Petitioner         :   Common Pleas at No. CP-51-CR-
                                   :   0009313-2017 entered on January
                                   :   10, 2020

COMMONWEALTH OF PENNSYLVANIA,      :   No. 475 EAL 2021
                                   :
                Respondent         :
                                   :   Petition for Allowance of Appeal
                                   :   from the Unpublished
          v.                       :   Memorandum and Order of the
                                   :   Superior Court at No. 736 EDA 2020
                                   :   entered on October 1, 2021,
REYES A. SALAZAR,                  :   affirming the Judgment of Sentence
                                   :   of the Philadelphia County Court of
                Petitioner         :   Common Pleas at No. CP-51-CR-
                                   :   0010630-2017 entered on January
                                   :   10, 2020

COMMONWEALTH OF PENNSYLVANIA,      :   No. 476 EAL 2021
                                   :
                Respondent         :
                                   :   Petition for Allowance of Appeal
                                   :   from the Unpublished
          v.                       :   Memorandum and Order of the
                                   :   Superior Court at No. 737 EDA 2020
                                   :   entered on October 1, 2021,
REYES A. SALAZAR,                  :   affirming the Judgment of Sentence
                                   :   of the Philadelphia County Court of
                Petitioner         :   Common Pleas at No. CP-51-CR-
                                   :   0010631-2017 entered on January
                                   :   10, 2020
                                       ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, limited to the following issue:

              Should this Court rule consistently with its precedent and
              remand this matter so that [Petitioner] may litigate a
              constitutional challenge to his SORNA registration?


      The decision of the Superior Court is VACATED IN PART, limited to its finding that

Petitioner’s constitutional challenges to SORNA were waived pursuant to Commonwealth

v. Reslink, 257 A.3d 21 (Pa. Super. 2020). We REMAND for the Superior Court to apply

Commonwealth v. Thorne, __ A.3d __, 2022 WL 2231821 (Pa. 2022). Allocatur is

DENIED as to the remaining issues.




                [474 EAL 2021, 475 EAL 2021 and 476 EAL 2021] - 2